Citation Nr: 1237034	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  05-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for fibromyalgia and chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In September 2006, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The Board then remanded the claim for additional development in May 2007.  In January 2009, the Board requested an independent medical opinion.  In a November 2009 decision, the Board denied the Veteran's service connection claim.  The Veteran then appealed that denial to the United States Court of Appeals for Veterans Claims, which issued a July 2011 Order remanding the service connection claim to the Board for readjudication in accordance with a Joint Motion for Partial Remand. 

In August 2012, the Veteran, through her service representative, submitted additional evidence, accompanied by a waiver of RO consideration.  Nevertheless, in view of the action taken below, initial consideration of this evidence should be undertaken by the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The parties to the Joint Motion have requested that the Board provide an adequate statement of reasons and bases that addresses whether exposure to chemicals other than benzene would warrant entitlement to service connection for the Veteran's claimed chronic fatigue syndrome and fibromyalgia.  However, before the Board can fully comply with the Joint Motion, it is constrained by the fact that proper adjudication of the Veteran's claim requires additional development. 

A review of the record shows that, subsequent to the February 2009 independent medical opinion and the July 2011 Joint Motion, the Veteran submitted additional evidence in support of her claim, including a September 2011 positive nexus opinion.  Specifically, the Veteran's treating physician submitted a written statement indicating treatment of the Veteran since June 2009, and noting that she had a diagnosis of probable fibromyalgia and chronic fatigue by a rheumatologist.  The physician then opined that, as the etiology of fibromyalgia and chronic fatigue was not known, it was at least as likely as not that the Veteran's fibromyalgia was related to exposure to benzene and/or other chemicals during service.  The physician also stated that the claims file had been reviewed.  Also in support of her claim, the Veteran submitted internet research relating to her claimed chronic fatigue and fibromyalgia, and a report concerning contaminated water supplies at Camp Lejeune.  

The Board acknowledges that the newly submitted evidence, and in particular, the September 2011 opinion, tends to support the Veteran's claim.  However, the September 2011 opinion, indicating simultaneously that the etiology of fibromyalgia is unknown and that it is at least as likely as not related to chemical exposure, is somewhat speculative in nature and, thus, of reduced probative value. Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  Moreover, that opinion was not supported by any adequate rationale, merely by a statement that the etiology of fibromyalgia is unknown.  Sklar v. Brown, 5 Vet. App. 140 (1993).  There was no discussion by the examiner of any positive association between chemical exposures and fibromyalgia and chronic fatigue syndrome.  The Board also notes that the treating physician who authored the September 2011 statement did not go so far as to diagnose the Veteran with fibromyalgia and chronic fatigue, but, instead, noted that the Veteran had a diagnosis from a rheumatologist of probable fibromyalgia and chronic fatigue.  Therefore, that opinion alone is insufficient to justify a grant of service connection.  

Nevertheless, while insufficient to grant the Veteran's claim, the newly-submitted evidence is enough to warrant additional development of the claim.  Development is necessary to comply with VA's duty to assist, which includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

While mindful that the Veteran has already been afforded a VA examination and that VA has already obtained an independent medical opinion, the Board finds that those prior opinions are not adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (once VA undertakes a VA examination in support of a claim, that examination must adequate).  

With respect to the February 2009 independent medical opinion, while the examiner found no etiological relationship between benzene exposure and fibromyalgia, as noted by the parties in the Joint Motion, the examiner did not provide an opinion regarding a possible etiological relationship between the Veteran's other claimed in-service chemical exposures and her claimed fibromyalgia and chronic fatigue syndrome.  Thus, that finding is insufficient to allow the Board to make an informed decision with respect to the Veteran's service connection claims.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Veteran has since submitted additional evidence, including a September 2011 positive opinion and information relating to chronic fatigue, fibromyalgia, and contaminated water supplies at Camp Lejeune.  As that evidence has yet to be considered by a VA examiner, the Board finds that an additional etiological opinion is necessary.

Regarding the prior VA examinations in July 2002, the Board observes that, although the examiner noted a past diagnoses of fibromyalgia and chronic fatigue syndrome, the examiner did not actually render a diagnosis of fibromyalgia or a diagnosis of chronic fatigue syndrome.  Nor is there any indication that the examiner conducted a physical examination to confirm a diagnosis of fibromyalgia based on clinical findings of pain in the 18 trigger points identified by the American College of Rheumatologists.  The Board finds that such an examination is necessary where, as here, a definitive diagnosis of fibromyalgia does not yet appear to have been established.  

In this regard, although the Veteran has reported receiving a diagnosis of fibromyalgia as early as 1994, the available evidence does not support that assertion.  On the contrary, though the diagnosis appears to have been considered for many years, in May 1996, a private physician found that there were not enough tender trigger points for a diagnosis of fibromyalgia at that time.  Furthermore, the Veteran's private treatment records dated from May 1999 to April 2000 show that her treating rheumatologist routinely diagnosed "probable fibromyalgia."  Moreover, although the Veteran submitted an October 1999 statement from a private physician stating that the Veteran had "severe fibromyalgia," there is no indication that that diagnosis was based on the requisite clinical findings, and the Board finds it significant that that physician's own treatment notes do not appear to show a diagnosis of fibromyalgia, but instead myalgia rheumatica.  Additionally, subsequent VA treatment notes also indicate a diagnosis of questionable fibromyalgia.

It appears that the Veteran's diagnoses of fibromyalgia and chronic fatigue in the record have been based primarily upon a history provided by the Veteran, rather than upon a review of the evidence of record.  Additionally, the Board notes that the Veteran has also been variously diagnosed with a somatization disorder based on her reports of symptoms that she attributes to her fibromyalgia and chronic fatigue.  Furthermore, it appears that some of her symptoms have also been attributed to nutritional problems.  Nevertheless, in view of the seemingly contradictory diagnostic findings, it remains unclear to the Board whether a diagnosis of fibromyalgia is warranted.  Additionally, because of the independent medical and VA examiners' lack of findings concerning chemicals other than benzene, it remains unclear whether any currently diagnosed fibromyalgia and chronic fatigue were caused by chemical exposure in service or are directly related to any other aspect of the Veteran's active duty service.  Accordingly, the Board finds a remand for an additional VA examination and etiological opinion is in order to fully and fairly address the merits of the Veteran's fibromyalgia and chronic fatigue claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

Moreover, the Board finds that the clinician performing that follow-up examination should render detailed findings with respect to the diagnosis and etiology of the Veteran's fibromyalgia and chronic fatigue, considering all lay and pertinent evidence of record.  38 C.F.R. § 4.1 (2011).  None of the previous examinations conducted with respect to the Veteran's fibromyalgia claim have specifically addressed whether a diagnosis of fibromyalgia and chronic fatigue are warranted.  Nor have they addressed the Internet-based literature submitted by the Veteran, which purportedly shows a connection between muscle pain, fatigue, and other common symptoms of fibromyalgia, and chemical exposure.  That evidence is not specific to the facts of the Veteran's fibromyalgia claim and, thus, cannot serve as a stand-alone basis for granting that claim. Nevertheless, that evidence should be considered by any clinician who conducts an examination in support of that claim.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (medical literature, in combination with a VA examiner's findings, adds to the overall weight of evidence supporting appellant's claim). 

Finally, it appears that there are outstanding private treatment records.  In a September 2011 statement, a private physician noted treatment of the Veteran since June 2009.  However, it does not appear that that physician's complete medical records have yet been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to her fibromyalgia and chronic fatigue claims, those records should be obtained on remand.  Additionally, it appears that prior efforts by VA in January 2002 to obtain other private treatment records were unsuccessful, and therefore, the Board finds that further efforts should be made to obtain any additional outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all outstanding records of treatment by the Veteran's private treating providers, including records of Dr. Illya Szilak dated since June 2009; and records of Dr. Frank A. Lizzi; Dr. John R. French; and Dr. Steven Johnson.  If the Veteran provides the completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in her own possession in support of her claims.

2.  Obtain and associate with the claims folder any outstanding records from the VA Medical Centers in Buffalo, New York, and Albany, New York. 

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the etiology of any currently diagnosed fibromyalgia or chronic fatigue.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the Veteran's service medical records, which are negative for complaints of muscle pain or fatigue; her post-service medical records showing treatment for symptoms of pain and fatigue, and diagnoses of probable or questionable fibromyalgia, chronic fatigue syndrome, myasthenia, polymyalgia, myalgia rheumatica, joint pains, somatization disorder, and polyarthralgia; the reports of the July 2002 VA examinations; the February 2009 independent medical opinion; the September 2011 private medical opinion submitted by the Veteran; and the Internet-based medical literature that the Veteran has submitted in support of her claim.  The examiner must also acknowledge and discuss the Veteran's assertions of in-service exposure to benzene and other chemicals, as well as any lay statements regarding the initial onset of her fibromyalgia and chronic fatigue symptoms soon after service and a continuity of symptoms thereafter.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the examiner should consider all other pertinent evidence obtained in accordance with this remand.  The examiner's opinion should specifically address the following:

a)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's joint and muscle pain, fatigue, and related symptoms meet the diagnostic criteria for fibromyalgia or chronic fatigue syndrome.  Explain why those diagnoses are or are not warranted, considering all pertinent lay and clinical evidence of record.  If those symptoms are attributable to another condition or diagnosis, identify that condition or diagnosis.  Specifically state whether or not a diagnosis of fibromyalgia is warranted and whether or not a diagnosis of chronic fatigue syndrome is warranted.

b)  If a diagnosis of fibromyalgia or chronic fatigue syndrome is warranted, state whether it is at least as likely as not (50 percent probability or greater) that any current fibromyalgia or chronic fatigue syndrome is etiologically related to the Veteran's claimed in-service exposure to benzene, dry cleaning solvents, asbestos, tetrachloroethylene, trichloroethylene, and/or toulene.

c)  If a diagnosis of fibromyalgia or chronic fatigue syndrome is warranted, state whether it is at least as likely as not (50 percent probability or greater) that any current fibromyalgia first manifested during or is otherwise related to the Veteran's active service. 

4.  Then, readjudicate the issue on appeal based on all of the evidence of record.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


